                     Case 4:20-cv-05640-YGR Document 260-6 Filed 01/19/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099                  MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                              mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                          CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                               492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                           crichman@gibsondunn.com
                   dswanson@gibsondunn.com                             GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                         1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                         Washington, DC 20036
            5     JASON C. LO, SBN 219030                              Telephone: 202.955.8500
                    jlo@gibsondunn.com                                 Facsimile: 202.467.0539
            6    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue                                ETHAN DETTMER, SBN 196046
            7    Los Angeles, CA 90071                                   edettmer@gibsondunn.com
                 Telephone: 213.229.7000                               ELI M. LAZARUS, SBN 284082
            8    Facsimile: 213.229.7520                                 elazarus@gibsondunn.com
                                                                       GIBSON, DUNN & CRUTCHER LLP
            9    VERONICA S. LEWIS (Texas Bar No.                      555 Mission Street
                 24000092; pro hac vice)                               San Francisco, CA 94105
          10       vlewis@gibsondunn.com                               Telephone: 415.393.8200
                 GIBSON, DUNN & CRUTCHER LLP                           Facsimile: 415.393.8306
          11     2100 McKinney Avenue, Suite 1100
                 Dallas, TX 75201                                      Attorneys for Defendant APPLE INC.
          12     Telephone: 214.698.3100
                 Facsimile: 214.571.2900
          13

          14

          15
                                              UNITED STATES DISTRICT COURT
          16
                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                      OAKLAND DIVISION
          18
                 EPIC GAMES, INC.,                                 Case No. 4:20-cv-05640-YGR-TSH
          19                                                       Case No. 4:11-cv-06714-YGR-TSH
                             Plaintiff, Counter-defendant          Case No. 4:19-cv-03074-YGR-TSH
          20     v.
                                                                   CERTIFICATE OF SERVICE
                 APPLE INC.,
          21
                             Defendant, Counterclaimant
          22
                 IN RE APPLE IPHONE ANTITRUST
          23     LITIGATION
          24
                 DONALD R. CAMERON, et al.,                        Hon. Yvonne Gonzalez Rogers
          25                                                       Hon. Thomas S. Hixson
                            Plaintiffs
          26         v.
                 APPLE INC.,
          27
                               Defendant.
          28

Gibson, Dunn &
Crutcher LLP                                          CERTIFICATE OF SERVICE
                                       4:11-cv-06714-YGR, 4:19-cv-03074-YGR, 4:20-cv-05640-YGR
                     Case 4:20-cv-05640-YGR Document 260-6 Filed 01/19/21 Page 2 of 2


            1           I, Harry R. S. Phillips, hereby certify that I am a citizen of the United States, over the age of
            2    eighteen, and not a party to this action. I hereby certify that on January 19, 2021, I served unredacted
            3    versions of the Joint Discovery Letter Brief Regarding Discovery from Non-Party Samsung
            4    Electronics America, Inc., and Supporting Exhibits, via electronic mail to the following counsel in
            5    this action and the related actions:
            6         PAUL R. RIEHLE                                     STEVE W. BERMAN
                      paul.riehle@faegredrinker.com                      steve@hbsslaw.com
            7
                      FAEGRE DRINKER BIDDLE &                            ROBERT F. LOPEZ
            8         REATH LLP                                          robl@hbsslaw.com
                                                                         SHANA E. SCARLETT
            9         CHRISTINE A. VARNEY                                shanas@hbsslaw.com
                      cvarney@cravath.com                                BENJAMIN J. SIEGEL
          10          KATHERINE B. FORREST                               bens@hbsslaw.com
                      kforrest@cravarth.com                              HAGENS BERMAN SOBOL SHAPIRO
          11
                      GARY A. BORNSTEIN                                  LLP
          12          gbornstein@cravarth.com
                      YONATAN EVEN                                       Interim Class Counsel for the Developer
          13          yeven@cravath.com                                  Plaintiffs
                      LAUREN A. MOSKOWITZ
          14          lmoskowitz@cravath.com                             MARK C. RIFKIN
                      M. BRENT BYARS                                     rifkin@whafh.com
          15
                      mbyars@cravath.com                                 RACHELE R. BYRD
          16          CRAVATH, SWAINE & MOORE LLP                        byrd@whafh.com
                                                                         MATTHEW M. GUINEY
          17          Counsel to Epic Games, Inc.                        guiney@whafh.com
                                                                         BRITTANY N. DEJONG
          18          VICTORIA F. MAROULIS                               dejong@whafh.com
                      victoriamaroulis@quinnemanuel.com                  WOLF HALDENSTEIN ADLER
          19
                      KYLE K. BATTER                                     FREEMAN & HERZ LLP
          20          kylebatter@quinnemanuel.com
                      QUINN EMANUEL URQUHART &                           Interim Class Counsel for the Consumer
          21          SULLIVAN, LLP                                      Plaintiffs
          22          Counsel to Non-Party Samsung Electronics
          23          America, Inc.

          24
                        I declare under penalty of perjury under the laws of the United States of America that the
          25
                 foregoing is true and correct. Executed this 19th day of January, 2021, at Washington, D.C.
          26
                                                                         /s/ Harry R. S. Phillips
          27
                                                                                Harry R. S. Phillips
          28
                                                                     1
Gibson, Dunn &                                         CERTIFICATE OF SERVICE
Crutcher LLP
                                        4:11-CV-06714-YGR, 4:19-CV-03074-YGR, 4:20-CV-05640-YGR
